Title: From John Peter De Windt to George Washington Adams, 1 November 1826
From: De Windt, John Peter
To: Adams, George Washington


				
					Dear Sir
					November 1, 1826
				
				I enclose you two papers, which you will be so good as to deliver, the one to Mr. Quincy, & retain the other yourself, ’till further advised. I’ll thank you to procure from the B. Bank, a recpt. of my credit there—of Mrs. de Wints portion by the Will, which will be good in some bank in this City.Your friend & obt. sert.
				
					John P: de Wint
				
				
			